Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered June 19, 1985, convicting him of criminal possession of stolen property in the first degree, criminal mischief in the fourth degree (two counts), reckless endangerment in the *670second degree, unauthorized use of a vehicle in the third degree and violations of Vehicle and Traffic Law §§ 1102 and 1180 (a), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the evidence adduced at trial was legally sufficient to support a finding that the defendant possessed the requisite intent for the commission of criminal possession of stolen property in the first degree. Moreover, upon the exercise of our factual review power we are satisfied that the evidence established the defenant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]). The remainder of the defendant’s claims are either unpreserved for appellate review or without merit. Mangano, J. P., Eiber, Sullivan and Harwood, JJ., concur.